UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4631


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ADAM MICHAEL MILLER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. David A. Faber, Senior District Judge. (2:20-cr-00022-1)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley P. Page, Federal Public Defender, Jonathan D. Byrne, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for Appellant. Lisa G.
Johnston, Acting United States Attorney, Jeremy B. Wolfe, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Adam Michael Miller appeals his conviction and sentence for possession of a

firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). On appeal, he argues

that the district court erred in applying a sentencing enhancement for possessing the firearm

in connection with another felony offense in calculating the Sentencing Guidelines. We

affirm.

          We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41, 51 (2007). Under this standard, a

sentence is reviewed for both procedural and substantive reasonableness. Id. at 51. In

determining procedural reasonableness, this court must “ensure that the district court

committed no significant procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range.”      Id.    In assessing the application of Guidelines

enhancements, we review findings of fact for clear error and legal conclusions de novo.

United States v. Fluker, 891 F.3d 541, 547 (4th Cir. 2018). “[C]lear error exists only when

the reviewing court on the entire evidence is left with the definite and firm conviction that

a mistake has been committed.” United States v. Slager, 912 F.3d 224, 233 (4th Cir.)

(internal quotation marks omitted), cert. denied, 139 S. Ct. 2769 (2019). “[A] sentencing

court may consider uncharged . . . conduct in determining a sentence, as long as that

conduct is proven by a preponderance of the evidence.” United States v. Grubbs, 585 F.3d

793, 799 (4th Cir. 2009) (citations omitted).

          A district court applies a four-level enhancement in offense level if a defendant

“used or possessed any firearm or ammunition in connection with another felony offense.”

                                                2
U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B) (2018). A firearm is used in

connection with another felony offense if it “facilitated, or had the potential of facilitating,

another felony offense.” USSG § 2K2.1 cmt. n.14(A); see USSG § 2K2.1 cmt. n.14(B)

(explaining that, in context of drug trafficking offense, when “a firearm is found in close

proximity to drugs,” the firearm necessarily “has the potential of facilitating another felony

offense”). “Another felony offense” is defined as “any federal, state, or local offense, other

than the explosive or firearms possession or trafficking offense, punishable by

imprisonment for a term exceeding one year, regardless of whether a criminal charge was

brought, or a conviction obtained.” USSG § 2K2.1 cmt. n.14(C).

       On appeal, Miller contends that the Government did not prove his involvement in

another felony offense by a preponderance of the evidence. We have thoroughly reviewed

the record and find no clear error in the district court’s finding that it was more likely than

not, on the entire evidence, that Miller was engaged in drug trafficking and that the firearm

“facilitated, or had the potential of facilitating” that offense. See USSG § 2K2.1 cmt.

n.14(A).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               3